O’Brien, J.:
The question at issue is whether, under the present law, the superintendent of buildings in the city of New York, or the Factory Inspector of the State, has jurisdiction to require the erection of fire escapes on factory buildings in the borough of Manhattan. ' It • appears that the defendant is the owner of a factory building known as Nos. 24 to 34 University- place in the borough of Manhattan, upon which the superintendent of buildings. directed it to put a fire *357escape of a particular kind and pattern, but which it neglected to do on the ground that jurisdiction over the subject was vested in the State Factory Inspector. One curious to trace the history of the legislation on this subject of fire escapes since 1882 will find it contained in sections 427 and 499 of the Consolidation Act (Laws of 1882, chap. 410). Section 499 (as amd. by Laws of 1885, chap. 456, § 28) was amended by section 26, chapter 566 of the Laws of 1887. The next amendment of the Consolidation Act affecting this question is contained in chapter 275 of the Laws of 1892. With respect to legislation affecting the department of labor of the State of New York, we have chapter 409 of the Laws of 1886, as amended by chapter 673 of the Laws of 1892; and the latter contains the first enactment by the Legislature giving to the Factory Inspector jurisdiction over fire escapes on factories in ' the State. It will be noticed that in 1892 the situation was that the general law gave jurisdiction over fire escapes on factories to the Factory Inspector, and such law was passed at the same session and but a short time after the passage of the special law giving jurisdiction over all fire escapes in the city oí New York to the department of buildings' in that city.
The question of how far the special act was affected by the general act on the same subject was directly passed upon in the case of People v. Pierson (59 Hun, 450). Therein the question was whether the provisions of chapter 720 of the Laws of 1887, the general act relating to fire escapes in hotels, applied to the city of New York, and whether that subject was covered so far as that city was concerned by section 499, chapter 410 of the Laws of 1882 (Consol. Act), as amended by chapter 566 of the Laws of 1887, and it was held that the provisions of the general law did not apply, and that “ where it appears that the Legislature has passed an act relating to a certain subject in a particular city, said act being in all respects more precise and far-reaching than a general act relative thereto passed subsequently, but going into effect a few days earlier than the special act, the court will assume that the general act was not intended to repeal, supersede or modify the special enactment.” We have authority, therefore, for the proposition that, under the laws as they existed in 1892, and until the enactment of the Labor Law of 1897 (Laws of 1897, chap. 415), the superintendent of build*358ings in the city of Hew York had “ full and exclusive power and authority within said city to direct fire-escapes and other means of egress to he provided upon and within said ” buildings, including factories (Consol. Act, § 498, as amd. by Laws of 1892, chap. 275). By that general act (Labor Law), which took effect on June 1,1897, it was provided (§ 82): “ Such fire .escapes as may be deemed necessary by the factory inspector shall be provided on the outside of every factory in this State, consisting of three or more stories in height.”
That this act was not intended to supersede all local statutes dealing with factories and other commercial buildings in Hew York city is shown by the provisions of section 90, which, while conferring authority upon the Factory Inspector to examine into the general' condition as to.safety of factory buildings, and authorizing him to give orders with respect thereto, expressly excepted the cities of Hew York and Brooklyn from such provisions. It is urged, however, that this.' exception as to. inspection for safety shows an intention upon the part of the Legislature to confer upon the Factory Inspector power •over-fire escapes in Hew York city; because in'respect thereto no such exception relating to the cities of Hew York and Brooklyn was expressly enacted. It was also provided in the Labor Law of 1897 (§ 66) that the Factory Inspector may establish and maintain a sub-office in the city of Hew York; and upon this the argument is made that this provision is indicative of the legislative intent that' jurisdiction over fire escapes should he vested in that officer. It is further argued that the city of Hew York as now constituted embraces many boroughs in addition to Brooklyn and Manhattan, which are not controlled by the provisions of the Consolidation Act; and that, therefore, though it be held that the latter act applied to the old city of Hew York, it could not be regarded as applicable to-the territory embraced within the greater city, and that it would he incongruous to have within the greater city two departments exercising with respect to the same subject jurisdiction in different boroughs. Such arguments are pertinent and helpful, but by no means conclusive, we preferring,,, because more certain, to follow the more general and well-settled canons of construction in order' to determine what was the legislative intent.
r The force and effect, moreover, of these arguments is greatly *359weakened by the fact appearing that at the same session of the Legislature, and but nine days prior to the adoption of the Labor Law, the Greater New York charter (Laws of 1897, chap. 378) was enacted.
We are thus confronted with a condition of the law not radically different from that existing in 1892, and find at both periods a general law and a special law relating to the same subject and passed at the same session of the Legislature. By a like process of reasoning we should reach the conclusion that by the general act it was not intended,, in the absence of an express repeal (which in this case does not exist), to destroy the local act which had just been enacted. By section 647 of the charter it was provided: “ The several acts in effect at the time of the passage of this act concerning, affecting or relating to the construction, alteration or removal of buildings or other structures in any of the municipal and public corporations included within the city of New York as constituted by this act are hereby continued in full force and effect in such municipal and public corporations respectively, except in so far a the same are inconsistent with or are modified by this act; provided, however, that the municipal assembly shall have power to establish and, from time to time, to amend'a code of ordinances to be known as the ‘ building code,’ providing for all matters concerning * * * the construction, alteration or removal of buildings or structures erected or to be erected in the city of New York as constituted by this act. * * * The provisions of such ‘ building code’ shall be in conformity with and be subject to all general laws of the estate (sic) concerning, affecting or relating to buildings or classes of buildings or other structures.”
That the exclusive jurisdiction which the building department had over fire escapes, and which we think existed up to 1897, was continued under this section of the charter, we would regard as placed beyond doubt were it not for the provision authorizing the municipal assembly to enact a Building Code, and the language which we have quoted at the end of section 647 that the provisions of such Building Code shall be in conformity with and be subject to all general laws of the State concerning buildings. We think that the meaning to be attached to this language is that which has been frequently given to similar language when used by the Legislature as declarative of the general rule that ordinances must be in con*360formity with the laws of the State. We think, with the plaintiff, that “it is not reasonable to suppose that on Hay 4, 1897, the Legislature should have registered its declaration that the carefully prepared system applicable to all buildings in Yew York City should continue and then, on May 13,1897, should have meant to declare that, as soon as a Building Code was passed, this carefully worked out plan should cease to apply to one class of buildings — factories. It certainly meant to except Yew York City from the application of this portion of the Labor Law, since that city was already amply provided for. If the Municipal Assembly had seen fit to provide in the Code that no factories in Yew York City should be provided with fire escapes, perhaps this provision would be void as inconsistent with the Labor Law; but the provisions of section 103 (of the Building Code) are in harmony with that law, and are valid.” Any other construction would impute to the Legislature an intent that in the city of Yew York the superintendent of buildings should have jurisdiction with respect to fire escapes on factories until such time as the Building Code was enacted, and then when such Building Code was enacted, that with respect to factories such jurisdiction should cease.
We think that this would be a forced construction to give to the language, and that, on the contrary, the whole trend of the legislation since 1892 to which attention has been called, down to 1897,. when the Labor Law was passed, shows a clear legislative scheme of having the jurisdiction of the Factory Inspector apply to all the State except cities like the city of Yew York, wherein full and ample provision had been made for carrying out the same character of remedial legislation affecting the construction, management and equipment of factory and other buildings.
If we are right in our construction that the Building Code as enacted pursuant to authority, continued the jurisdiction which was conferred upon the superintendent of buildings over fire escapes in the city of Yew York, it will be well to note that this Building Code is confirmed by section 407 of the revised charter (Laws, of 1901, chap. 466), which reads as follows: “ The building code which shall be in force in the city of Yew York on the first day of January, nineteen hundred and two, and all then existing provisions of law fixing the penalties for violation of said code, and all then *361existing laws affecting or relating to the construction, alteration or removal of buildings or other structures within the city of New York are hereby declared to be binding and in force in the city of New York.” In view of this ratification by the Legislature of the power to enact the Building Code, we fail to see why the Building Code should not be given the same force within the corporate limits as the statute passed by the Legislature itself. (Village of Carthage v. Frederick, 122 N. Y. 268; Griffin, v. City of Gloversville, 67 App. Div. 403; City of Buffalo v. N. Y., L. E. & W. R. R. Co., 152 N. Y. 276.)
Passing, however, from these special considerations to a general survey and review of the subject, we think it apparent from the history of the legislation to which wre have attempted briefly to refer, that it is therein shown that although it was the intention to enact a general law which would confer exclusive jurisdiction upon the Factory Inspector in other parts of the State, there was certainly no express —nor do we think there was an implied — repeal of the special and local law which conferred upon the superintendent of buildings in the city of New York the right and power to assume jurisdiction within that territory over the subject of fire escapes on factories. The fact that both in 1892 and 1897, when the general laws on the subject were passed, at the same session local laws bearing on the sainé subject and relating to the city of New York were enacted, brings the whole subject within the rule of construction urged by the city, that “ a special statute providing for a particular class of cases is not repealed by a subsequent statute general in its terms, provisions and application, unless the intent to repeal it is manifest, although the terms of the general act are broad enough to include the cases embraced in the special law.”
This statement of the rule we think well summarizes the controversy. Taking the Labor Law and its general terms it would seemingly be of general application to the entire State; but to give it such an application would render nugatory the special and local law which is shown to have been carefully prepared and passed at the same session of the Legislature at which such general law was enacted. Were it the intention of the Legislature to destroy the work of the day before, it would have been easy to have said so. But in the absence of such expression, and in view of the course *362of legislation on the subject since 1882, we think it was the intention of the Legislature by the enactment of the local and special law to leave in the city of New York jurisdiction to the proper officer of that city over the subject of fire escapes' upon factories therein.
Upon the facts, therefore, we think that judgment should be for the plaintiff, with costs.
Yan Brunt, P. J., Ingraham, McLaughlin and Hatch, JJ., concurred.
Judgment ordered for plaintiff, with costs.